TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 26, 2014



                                      NO. 03-14-00361-CV


                                         T. L., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




            APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
                  AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on May 14, 2014. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in

the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.